DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-3 and 12-14 have been canceled.  Claims 23-26 are new.  Claims 4-11 and 15-26 are pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 4-11 and 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 4-11 and 15-26 are directed to identifying, estimating, and/or predicting health conditions, which is considered a mathematical relationship/formula/equation/calculation.  Mathematical calculations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (“Mathematical Concepts”). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).            
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 4-11 and 23-24 are directed to a method including at least one step, and claims Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 23, the claim sets forth a method comprising:
performing an evidence based prediction (EBP) comprising: 
inputting into a learning system, a subset of data associated with a health condition, from a full dataset of patient information, wherein the subset of data comprises a plurality of risk factors Ri=(R1, R2,... , RN); 
the learning system calculating a risk of developing the health condition Dj, based on the plurality of risk factors Ri=(R1, R2,... , RN), according to an equation: Dj=Bj exp [∑i∑i(WijkEijx)], where Bj is a normalization constant, Wijk is a measurement of an accuracy of a publication k, and Eijk is the log odds for a risk of developing the health condition Dj based on a risk factor Ri as determined by the publication k;  
calculating a total risk of developing the health condition Dj based on the risk of developing the health condition Dj associated with each of the plurality of risk factors Ri=(R1, R2,... , RN); 
j; risk factors Rx and Ry, and a cost function regarding the health condition; 
outputting, from the COLS, a likelihood L of the health condition according to L(Rx, Ry, D1(R1, R2,... , RN)).

The above-recited limitations set forth an arrangement where data is received to with regard to a patent to calculate an evidence based prediction.  This arrangement amounts to mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Such concepts have been considered ineligible Mathematical concepts by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to patient data.   This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).




	A processor
	A memory
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 

[00144]	The system may be a server 1200. The server 1200 may include at least one processor 1210 and at least one memory 1220, including computer program code or other computer program instructions. The processor 1210 may be embodied by any computational or data processing device, such as a central processing unit (CPU), digital signal processor (DSP), application specific integrated circuit (ASIC), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), digitally enhanced circuits, or comparable device or a combination thereof. The processor 1210 may be implemented as a single controller, or a plurality of controllers or processors. Additionally, the processor 1210 may be implemented as a pool of processors in a local configuration, in a cloud configuration, or in a combination thereof. The term circuitry may refer to one or more electric or electronic circuits. The term processor may refer to circuitry, such as logic circuitry, that responds to and processes instructions that drive a computer.

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the 
           The independent claims 7, 18, 23, and 25 and the dependent claims merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	The 35 U.S.C. 102(a)(1) rejection of claims 1-22 is hereby withdrawn pursuant to the claim amendments filed on 6/18/2021.

Response to Arguments
7.	Applicant's arguments filed June 18, 2021 have been fully considered but they are not persuasive.
A.	Applicant argues that the claims do not monopolize the mathematical relationship(s), the claim integrates an abstract idea into a practical application the claims reflect an improvement to other technology or technical field and amount to significantly more.
In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as mathematical calculations and certain methods of organizing human activity. The steps of the claim limitations outlined above in the 35 U.S.C. 101 rejection are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer processor as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps that Applicant points to (specific computer operations) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.  The structural elements of the present application (i.e. a processor, a memory, etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.  
Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by 
The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to persona; behaviors, as well as, activities or behaviors of consumers, i.e. patients, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.  
Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.  
B.	Applicant’s arguments, see pages 12-14 of the remarks, filed June 18, 2021, with respect to the 35 U.S.C. 102 rejection of claims 1-22 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-22 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624